Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-34,37-41, 45-47 and 50 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 9-14, 18-23 and 27 respectively of U.S. Patent No. 10,470,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant case although phrased differently, however, the said claims are directed to the similar invention as the Patented case, and therefore rejected accordingly.

A contrast of Claims 31-34 and 37 with that of the Patented Claims 1-5 and 9 is illustrated below (portions underlined with differences);

Instant Case: 16/593,326
Patent: 10,470164








by a mobile station: receiving control signaling associated with a first multicast group ID indicating a resource location for a physical burst transmission, wherein a first multicast group is defined by the first multicast group ID and by a base station temporarily grouping mobile stations sharing a layer commonality; and 


receiving a multicast group control message from the base station via multicasting to the first multicast group ID 

















33. (New) The method of claim 31, wherein defining the first multicast group includes: predefining a multicast group ID for each of at least one supported service and/or state; and including the mobile station having a supported service and/or state as part of a predefined multicast group having a corresponding multicast group ID.  

34. (New) The method of claim 31, further comprising receiving resource allocation signaling that allocates resources to 

37. (New) The method of claim 31, wherein the method is applied to a wireless protocol comprising one or more of. evolution data-only (EV-DO), Universal Mobile Telecommunications System (UMTS), code division multiple access (CDMA), orthogonal frequency division multiplexing (OFDM), broadband OFDM (B-OFDM), broadband OFDM multiple input multiple output (B-OFDM-MIMO) or a 3rd Generation Partnership Project 3GPP protocol.



a mobile station transmitting signaling to a base station causing the mobile station to automatically join a first multicast group based on a layer commonality associated with the signaling and without the mobile station receiving signaling to create or update the multicast group, wherein the first multicast group is defined by a first multicast group ID, wherein the first multicast group is defined by the base station temporarily grouping mobile stations sharing the layer commonality; receiving control signaling associated with the first multicast group ID indicating a resource location for a physical burst transmission; and
 the mobile station receiving a multicast group control message from the base station via multicasting to the first and wherein the mobile station-specific control information is unicast information transmitted within a multicast message and wherein the mobile station disregards multicast group control messages associated with multicast groups defined by second multicast group IDs other than the first multicast group ID. 
    



    3. The method of claim 1, wherein the layer commonality is a layer 2 commonality. 
 
   

4. The method of claim 1, wherein defining the first multicast group includes: predefining a multicast group ID for each of at least one supported service; and including the mobile station having a supported service as part of a predefined multicast group having a corresponding multicast group ID. 
    

5. The method of claim 1, further comprising: receiving resource allocation signaling to allocate resources to the mobile station in the first multicast group. 

    

9. The method of claim 1, wherein the method is applied to a wireless protocol selected from one of an evolution data-only (EV-DO), Universal Mobile Telecommunications System (UMTS), code division multiple access (CDMA), orthogonal frequency division multiplexing (OFDM), broadband OFDM (B-OFDM), broadband OFDM multiple input multiple output (B-OFDM-MIMO) and a 3rd Generation Partnership Project 3GPP protocol. 



Claim 31 lacks the underlined portions (of Pat. Claim 1) and thus making the claim broader in scope. However, it is obvious to eliminate certain features, while maintaining the same inventive concepts, and therefore claim 31 rejected accordingly.
Instant Claims 32-34 and 37 are rejected under same reasonings for citing same features as claims 2-5 and 9 respectively of Pat (‘164).
.

Allowable Subject Matter
Claims 35-36, 42-43 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.